 

 

  
  
  

ust SDNY`
DocUMEN'-r §
ELECTRoNIcAL-LY'FILED§
DOC #: . t . `j`
DATE FlLED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

IN RE: NEELAM TANEJA
17-Cv-9429 (JGK)

MEMORANDUM OPINION
& ORDER

 

 

JOHN G. KOELTL, District Judge:

Pending before the Court is the pro se appellant's third
motion for reconsideration1 of the Court's Maroh 21, 2018
Memorandum Opinion and Order affirming the bankruptcy court’s
dismissal of her Chapter 13 petition. Dkt No. 15.

I.

Reconsideration of a previous Opinion of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.” §§

re Beacon Assocs. Litig., 818 F. Supp. 2d 69?, 701 (S.D.N.Y.

 

2011) (guotation marks omitted). To succeed on a motion for
reconsideration, the movant carries a heavy burden. The movant
must show “an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Doe v. N.Y.C. Dep't of

 

Soc. Servs., 709 F.Zd 782, 789 (Zd Cir. 1983) (guotation marks

 

l The appellants first motion for reconsideration, Dkt. No. 18, was
denied on October 15, 2018. Dkt. No. 26. Her second motion for
reconsideration, Dkt. No. 29, was denied on October 31, 2018. See In

re Taneja, No. l?cv9429, 2018 WL 6039386 (S.D.N.Y. Nov. l, 2018).

 

omitted). “The decision to grant or deny a motion for
reconsideration rests within the sound discretion of the

district court.” Vincent v. Money Store, No. 03cv2876, 2014 WL

 

1673375, at *1 (S.D.N.Y. Apr. 28, 201@) (quotation marks

omitted); see also In re Taneja, No. 17cv9429, 2018 WL 6039386,

 

at *1 (S.D.N.Y. Nov. 1, 2018).
II.

The appellant has not carried the heavy burden to warrant
reconsideration.

The Court has already considered and denied the appellant’s
argument that the Court “has probably overlooked the events on
the Docket.” Taneja, 2018 WL 6039386, at *l (Explaining that
“[c]ontrary to Taneja’s assertions,r the Court did not overlook
documents filed on the docket”).

The appellant’s remaining arguments are new, and there is
no reason that she could not have raised these arguments
initially. Accordingly, these arguments are not properly before

the Court. Cf. Goldstein v. New York, No. 00cv7463, 2001 WL

 

89386?, at *1 {S.D.N.Y. Aug. 7, 2001) (A motion for
reconsideration is not a vehicle for parties “to put forward
additional arguments which the movant could have made, but
neglected to make before judgment." (quotation marks omitted)),

aff'a, 34 F. App'X 17 (2a cir. 2002).

 

Moreover, the appellant’s new arguments lack merit. First,
the appellant argues that she was denied due process because her
motion was decided without argument. Howeverr “a district
court's decision whether to permit oral argument rests within

its discretion.” AD/SAT, Div. of Skylight, lnc. v. Assoc. Press,

 

181 F.3d 216, 226 (2d Cir. 1999). The appellant provides no
basis for her assertion that dismissing her appeal without
argument violated her due process rights.

Second, the appellant argues that the Court’s dismissal of
her bankruptcy appeal is cruel and unusual punishment. The
appellant provides no basis for her argument that the dismissal
constitutes cruel and unusual punishment, and the assertion
lacks merit. Because the Eighth “Amendment is addressed to bail,
fines, and punishments, our cases long have understood it to
apply primarily, and perhaps.exclusively, to criminal

prosecutions and punishments.” Browning-Ferris Indus. of

 

Vermont, lnc. v. Kelco Disposal, lnc., 492 U.S. 25?, 262 (1989)

 

(collecting cases); see Hook v. Mutha, 168 F. Supp. 2d 77, 79

 

(S.D.N.Y. 2001) (holding that it was “all too obvious that the
Eighth Amendment [did] not apply” to a case where the plaintiff
had been denied food stamps and a grant because “[t]here was no
criminal proceeding”). The assertion that the Court’s March 21,

2018 Memorandum Opinion and Order -- which reached the proper

 

 

result based on the facts and the law -- is cruel and unusual is
simply wrong.

Finally, the appellant argues that the Court’s Order
erroneously “support[s] the biased determinations of the
[M]agistrate” Judge.2 The appellant provides no basis for this
assertion, and the assertion lacks merit. lt was only after the
Court conducted de novo review of the bankruptcy court’s legal
conclusions that the Court affirmed the bankruptcy court’s
judgment dismissing the appellant’s Chapter 13 petition. §§e
Dkt. No. 15, at 1.

In short, the appellant has not shown “an intervening
change of controlling law, the availability of new evidence, or
the need to correct a clear error or prevent manifest

injustice.” Doe v. N.Y.C. Dept. of Soc. Servs., 709 F.Zd at 789

 

(quotation marks omitted). Therefore, the appellant has not met
the heavy burden required to succeed on a motion for
reconsideration. The appellant’s motion for reconsideration is
denied with prejudice. The Clerk is directed to close the
pending motion at Docket Number 34 and to close this case.

SO ORDERED.

Dated: New York, New York //QWR é: géz;q;§;iy?

April 19, 2019 .
“/<~ John G Koelti
ted States District Judge

2 This case was never referred to a Magistrate Judge. It appears that
when the appellant refers to the Magistrate Judge, she intends to
refer to the Bankruptcy Judge.

 

 

 

 

 

